                           {rare a/dAddEss)i
  ATTORNEY OR PARIY WTHOUT ATTORNEY                                                          TELEPHONE NO.l                    FOR   COUR| USE ONLy
 -William J. Healy, Esq. (SBN   146 |                           58)                           408-373-4680
  Law Office of William J. Healy
         748 Holbrook Pl
         Sunnyvale, CA 940E7
  ArroRNEy           FOR L|EN              Campeau Goodsell Smith, L.c.
                                   cLArMArr,
                  NAME   oF   couRr:   U.5. tsankruptcy Court (UA NUJ
               srREErADoREss:          201 S, First St
              MAILINGAODRESS:

              crrY ANozrP coDE:        San Jose,     C95112

  PIATNT|FF:              In re Robert S. Brower, Sr.

  DEFENDANT:


                                                                                                                 CASE NUMBER

                                                    NOTICE OF LIEN                                                     Main Case No. I 5-50801
                                          (Attachment-Enforcemenl ol Judgmenll

ALL PARTIES IN THIS ACTION ARE NOTIFIED THAT
1. A lien is fieated bv this notice under
              f-'j       erti"t"   g   (*rmencing     with section 491.410) of Chapter 1'l of Title 6.5 of Parl2 of the Code of Civil Procedure.
         ".
         O. ZlArticle              S (commencing      with section 708.410) of Chapter6ofTitlegof Part2of the Code of Civil Procedure.
2. The lien is based on a
   ,.         f-l
             ngnt to        order and an order permitting the ffeation of a lien (mpies attached).
                     "tt"ch
   b.         m
             money judgment.

3. The right to attach       oder or the money judgment is entered in the follo\^ring action:
         a. Title of court (speciryr: Santa Clara County Superior Court
         b. Name of case (specify): Campeau Goodsell Smith, L.C. v. Robert S. Brower, Sr, et al
         c. Number of case (specrin: l - l 9-CV-343003
         d.   m    Date of entry of iudgmeut (speciv: March 12,2020
              I          Dates of renewal ofjudgment (speci,t);
         ".
4. The name and
     ,
                                   add                                  r oerson who obtained th


5.       The name and last known address of tlle judgment debtor or person whose property is subiect to the right to attach order are (speciryJ:
         Robert S. Brower, Sr. 31322 Founders Avenue, Selblville, DE 19975
6.       The amount required to satisfo the judgment creditois money jJdgment or to secure the amount to be secured by the attachment
         at the time this notice of lien is filed is
         $ 154,1 97.00 +costs

7. The lien created by this notice attaches to any c€use of aclion of the person named in item 5 that is the subjecl ofthis action or
   proceeding and to that person's rights to money or property under any iudgment subsequently pmcured in this action or proceeding.
8.   No compromise, dismissal, settlement, or satisfactjon of this action or proceeding or any of the rights ot the person named in item
     5 to money or property under any judgment procured in this action or proceeding may be entered into by or on behalfofthat person,
     and that person may not enforce any rights to money or propeny under any judgment procured in lhis aclion or proceeding by a writ
     or otherwise, unless one of the following requirements is satiafisdl

     a. the prior approval by order ofthe murt in thjs action or proceeding has been obtained;
     b  the written consent of the person named in item 4 has been obtained or that person has released the
     c. the money judgment of lhe person named in item 4 has been satisfied.


 NOTICE The person named in item 5 may claim an exemption for all or any portion of the money or
 days after receiving noticG of the cr€ation of the lien. The exemption is

oaei June 29,2020
                                William J. I lealy. Esq.
                                        I|YPE OR PRINI NAME)

           Fom ApprcEd by lhe
         Judicial Councit of Catifomia                                                        LIEN
aT 130 EJ 185IN*Januat! 1,              19a51
                                                                                              ,nt of

          Case: 15-50801                          Doc# 262          Filed: 06/29/20          Entered: 06/29/20 11:28:50                     Page 1 of 3
                                                                                                                                           I        Alvarez
                                                                                                                                             Bv: S. Al
                                                                                                                                           : 3683957
    ATIoRNEY oF PAFry          w[Houl    ATTORNEY frlrmq 9al6 b.r Nnb34 and   d.r.N):
     William J. Healy, Esq. (SBNI46l58)
-    Campeau Goodsell Smith, L.C.
     440 N. l st St., #200. San Jose, CA 951 l2
                   reuerore *o , 408-295-955             5        F xNo. rop,o,ari
     E MAr! ADDRESS ropltnalj:
        ArroRNEy FoR (Na,,e,i          Plaintiff Carnpeau Goodsell Smith, L.C.
    supERtoR couRr oF cALrFoRNlA, couNTv                 or Santa Clara
             sTREETADDRESs.            191 N, lst St
                                                                                                                              March 12, 2O2O
            &dAILINGAOORESS:

            ctrf         ztP   coaE: san Jose,      cA95113                                                                   Clerk of the Court
                   ^No
                   BRS{cH NAME:        Unlimited                                                                              Superior Court of CA
                   PLATNTFF: Campeau                Goodsell Smith, L.C-                                                      County of Santa Clara
                                                                                                                              '19cv343003
              DEFENDANT:               Robert S. Brorver, Sr,, et al
                                                                                                                            cesei,ruuseii, --'

        n
        @
                        By Cler*
                        By Court
                                           a
                                           E
                                                        JUDGMENT
                                                    By Delault
                                                    On Stipulation
                                                                                E
                                                                                E
                                                                                         Afte. Cou.t Trial
                                                                                         Defendant Did Not
                                                                                                                                           l-i9-cv-343003
                                                                                         Appear at Tr'tal

                                                                                        JUDGMENT
1.   P1        BY DEFAULT
               a. Defendant was properly served with a copy of the summons and complaint.
               b. Defundant failed to answer the complaint or appear and detsnd the actbn ryithin the tjme allowed by law.
               c. Defondant's default was entered by the clerk upon plaintiffs application,
               d.      Clerk's Judgment (Code Civ. Proc., S 585(a)). Defendant was sued only on a contract or iudgment of a court of
                        E
                       th,s slate ,or the recovery of money.
                   e.   A       Court Judgmenl (Code Civ. Proc., S 585(b)). The court considered
                                (1) E plainiiffs re{imony and other evidence.
                                (2) El        plaintiffs written declaration (Code Civ. Proc., S 585(d)),

2.    f-l          oN STPULATToN
                   a.    Plaintiff and defendant agreed (stipulated) that a judgmenl be eniered in this case, The court approved the stipulated
                         judgment and
                   b. E         the signed written stjpulation was filed in the case.
                   c. ff         the stipulation was stated in open           court E         the s$pulation was stated on the record.

3.   T-            AFIER COURT TRIAL The jury was waived. The court considered the evidence.
                   a.    The case was tried on (date and time):
                         betorc (name ofjudiciel ofrce):
                   b.    Appearances by;
                                 Plaintilt (name each):                                                      f:]      Plaintiffs ano.ney (name each):
                         -       (1)                                                                                  (1)

                                 (2\                                                                                  (2)

                         E       Continued on Attachment 3b.

                                 Delendant (name each):                                                      f]       Defendard 's attomey (name each):
                         -       (1)                                                                                  (1)

                                 (2)                                                                                  (2)
                         f:]     Continued on Attachment 3b.

                   c, E          Defendant did not appear at trial. Defendant was properly sewed with nolice                  oft   ial.


               d. f]            A statement of decision (Code          civ. Proc.,      5632)        was    not    [---.1   was       requested.


Fdm Appbv€d fcr Optonal U36
 Judldal CqEl o, C€liItrni:
                                                                                   JUDGMENT                                                    CoAe ol   Aat P.o@duc,   56 5a5. e44.6
JUB''ioO {Nw Jtuurry 1, 20o2l



     Case: 15-50801                          Doc# 262             Filed: 06/29/20               Entered: 06/29/20 11:28:50                               Page 2 of 3
                                                                                                                                    CASE NT,MAER:

                                                                                                                                               t-19-CV-34iOOi
     DEFENDANT:               Robcrt S. Brorver. Sr., et al
                          JUDGMENT IS ENTERED AS FOLLOWS                             BY;          P       TXCCOUNT D                   TXECIENX
    4.    E]             Stipulated Judgment. Judgment is entered according to the stiplllation of the parties.
     5_    Parti6s. Judgment,s
           a. E]            for plaintjff   (n   ame each):                                                   c.   I     for cross-comglainant (name each):
                            Campeau Goodsell Smith, L.C.
                            and against defendanl (nanes):                                                               and againsl cross{efendanl (name each):
                             Robert S. Brower, Sr.
                             f,:]     Continued on Atlachment 5a.                                                        D       Continued on Attach,.nent 5c.

           b.     E        for deiendar,t (aame each)l
                                                                                                              d.   E     for cross-defendanl (nane each):


    6.    Amount.
           a.     E        Defendant named in item 5a above must                                          c. E         Cross-defendant named in ite.n 5c above must pay
                           pay ptaintiff on the complaint:                                                             c.oss-cornplainant on the qoss-complaint:


          (1) @              Damages                                s 142,441.28                           (1) [          oamages
          (2) El             Prejudgment                            $ 6,624.00                             (2) E         Prejudgment
                             interest at the                                                                             interest atth6
                             annual ra{e of        7          "/"
          (3) fl             Attomey iees                           S                                      (3) E         Attorney tees                  $
          (4) E)             costs                                  s 730.54                               (a) D         costs                          s
          (5) fl             otirer (speci&J:                       s                                      (5) E         other (spec,ir?):              $


          (6)                TOTAL                                  $ 149.795.82                           (6)           rorAL                          $

          b.      f]       Plaintif to receive nothing from defendant                                                  Cross-complainant to receive nothing ftom
                           named in item 5b.                                                                           crossdefendant named in item 5d.
                          E     Defendant named in item 5b to recover                                                  E cross-defendant named in item 5d to recove(
                                 costs      S                                                                                costs $
                                 E         and attomey fees $                                                                !      and attomey fees $

    7. D               Ofllet (specify):




    Date:                    March 9, 2020                                               r!                                                            Kulkarni, Sunil R.


    Dat6:                                                                            E         cre*. uy                                                            ,   Depuiy

                                                                .       CLERK'S CERTIFICATE (Optionat)
                                                    I certifo that this is   a   tru e   @py ol lhe otiginal judgment on file in the coort.

                                                    Dare:      ,' tAy 08 2020

                                                                                            Clerk, by



     .)trD-'100   Ll{*   Jauary 1,   264                                                     JUDGMENT
I     r".y"". p.","ot"".Dd             prlvacy, pte3s" p.€ss the c'esr l?tis aor6

           Case: 15-50801                           Doc# 262            Filed: 06/29/20                   Entered: 06/29/20 11:28:50                     Page 3 of 3
